Exhibit 10.38

R  E  V  I  S  E  D      A  N  N  E  X   I 

Client is granted the License pursuant to the following terms:

 

Term:    0    year(s) and    7    month(s) and    0    week(s) and    0   
day(s).

 

Commencement Date:    June 1, 2009       Termination Date:    December 31, 2009

 

Designated Space:    Suite  #’s      1763    Number of Suites:    1      $ 1,300
   Basic Service Fee:      $ 1,300    per       month

The Client hereby subscribes for the following recurring Supplemental Services:

 

Telephone Equipment:

   0    sets at    $ —      per       month

Fax/Modem Lines:

   0    lines at    $ —      per       month

Internet Access:

   1    users at    $ 100.00    per       month

Dedicated IP Addresses:

   0    addresses at    $      per       month

Pantry Service:

   1    people at    $ 15.00    per       month

Filing Facilities:

   0    drawers at    $ —      per       month

Unlimited U.S. Calling Plan

   0    users at    $      per       month

Total Supplemental Fees:

   $   115.00    per      month   

Total Recurring Payment:

   $1,415.00    per      month   

Service Deposit:

   $ 2,830.00 (calculated at two (2) times the then current Total Recurring
Payment)

The following Setup Fees will be due and payable upon executing this Agreement:

 

Standard Setup:

     Waived    Internet Access:    $ —  

Telephone Equipment:

   $ —        

Fax/Modem Lanes:

   $ —      Furniture Setup:   

Total Setup Fees:

   $ —        

Total Due Upon Execution Of This Agreement:

     $—   * includes applicable sales taxes at 8.375%

60 Days notice prior to termination date needed to cancel lease

Federal ID Number: 0  4  -  3  3  9  8  4  6  2  

 

Acknowledged and Agreed on:     Virgo: Pasha Erkin     Client: Lionbridge By:  
/s/ Pasha Erkin     By:   /s/ Donald Muir         Don Muir



--------------------------------------------------------------------------------

LOGO [g45967g64s66.jpg]

EXECUTIVE OFFICE SERVICE AGREEMENT

EXECUTIVE OFFICE SERVICE AGREEMENT (this “Agreement”), dated as of January 28th,
2009 by and between Virgo Chanin Business Centers, LLC, a Delaware limited
liability company (hereinafter referred to as “Virgo”), with offices located at
380 Lexington Avenue, 17th Floor, New York, NY 10168 (the “Premises”), and
Lionbridge. (hereinafter “Client”).

1. Agreement. In consideration of the terms and conditions contained herein,
Virgo hereby grants to Client a license (the “License”) to use the Designated
Space (as defined on Annex I hereto) located in the Premises and Client hereby
accepts such License from Virgo upon the terms and conditions hereof. The
License shall be in common with other licenses granted to clients and other
persons as may be designated by Virgo.

2. General.

2.1 Terms. The basic terms of this Agreement are set forth on Annex I hereto,
the provisions of which are incorporated herein by reference as if fully set
forth herein. Annex I may be modified from time to time pursuant to Client’s
authorization to add or suspend certain services. Upon execution of any such
documentation, the provisions thereof shall be incorporated herein by reference
as if fully set forth herein.

2.2 Services. As part of the License, Virgo will provide to Client, the services
set forth on Schedule A hereto (the “Basic Services”). In addition, Virgo may
provide the client with the opportunity to make use of any of the available
services set forth on Schedule B hereto (the “Supplemental Services”) at an
additional charge as may be determined from time to time by Virgo. Unless
otherwise noted, any employee of Client shall be authorized to request the
addition or discontinuation of any of the services provided in Schedules A and
B.

2.3 Schedule of Fees and Adjustments. Attached hereto as Schedule C is a
schedule of fees and adjustments as in effect on the date hereof.

3. Use of Premises.

(a) The Premises shall be used by client for general office purposes and for no
other purpose in accordance with the Rules and Regulations attached hereto as
Schedule D. Other rules and regulations may be promulgated from time to time for
the mutual benefit of all clients of Virgo that shall have the right to so use
the Premises or any portion thereof.

(b) Client acknowledges that (i) Virgo leases the Premises and other space
pursuant to a lease between Virgo and the Building, and (ii) this Agreement is
subject and subordinate thereto. Client agrees to comply with all Rules and
Regulations established from time to time for the Building and to observe all
terms and conditions of Virgo’ Lease. A copy of the Building Rules and
Regulations is available upon request from Virgo.

(c) Client shall not offer at the Premises any of the services, which Virgo
provides, to its other clients, including, but not limited to, the Basic
Services and the Supplemental Services. In the event Client breaches this
provision, since exact damages would be difficult to ascertain, there shall be
payable to Virgo the sum of $250.00 per week as liquidated damages for each such
breach. In addition, at its sole option, Virgo may terminate this Agreement
because of such breach, and pursue any legal remedies available to Virgo.

4. Rights.

(a) Virgo will have the right to relocate Client to another space in the
Premises, and to substitute such other space for the Designated Space, provided
such other space is substantially similar in area and configuration to the
Designated Space and provided Client shall incur no increase in the fee set
forth on Annex I hereto or any relocation cost or expense.

 

2



--------------------------------------------------------------------------------

(b) Client expressly recognizes the right of both Virgo and the Building
management to retain and have a key to the Designated Space.

(c) If Client shall not remove all effects from the Premises at any termination
of this Agreement, Virgo may, at its option, remove all or part of said effects
in any manner that Virgo shall choose and store the same without liability to
Virgo for loss thereof. Client shall be liable to Virgo for all expenses
incurred by such removal and in storage of said effect. Upon any termination of
this Agreement wherein Client shall be liable in any amount to Virgo, Virgo
shall have a lien upon the personal property and effects of Client on the
Premises. Virgo may at its option, without notice, sell at private sale all or
part of said property and effects for such price as Virgo may deem best and
apply the proceeds of such sale against any amounts due under this Agreement
from Client to Virgo including the expenses of the removal and sale.

5. Terms and Conditions.

(a) Any answering of incoming telephone calls by Virgo will be limited to normal
business communications, excluding inbound telemarketing and advertising
response which requires prior approval by Virgo and shall be subject to fees
established from time to time by Virgo.

(b) Client will use only telecommunications systems and services as provided by
Virgo. In the event Virgo discontinues the offering of long distance service,
Client will provide its own long distance service through a locally accessed
long distance carrier approved by Virgo.

(c) CLIENT EXPRESSLY WAIVES, AND AGREES NOT TO MAKE ANY CLAIM FOR DAMAGES,
DIRECT OR CONSEQUENTIAL, AGAINST VIRGO OR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, SHAREHOLDERS, PARTNERS, AGENTS OR REPRESENTATIVES (THE “VIRGO
PERSONS”) ARISING OUT OF ANY FAILURE TO FURNISH ANY UTILITY, SERVICE OR
FACILITY, ANY ERROR OR OMISSION WITH RESPECT THERETO, OR ANY DELAY OR
INTERRUPTION OF THE SAME. CLIENT’S SOLE REMEDY AND VIRGO’ SOLE OBLIGATION FOR
ANY FAILURE TO RENDER ANY SERVICE, ANY ERROR OR OMISSIONS, OR ANY DELAY OR
INTERRUPTION WITH RESPECT THERETO, IS LIMITED TO AN ADJUSTMENT TO CLIENT’S
BILLING IN AN AMOUNT EQUAL TO THE CHARGE FOR SUCH SERVICE FOR THE PERIOD DURING
WHICH THE FAILURE, DELAY OR INTERRUPTION CONTINUES AND SUCH LIABILITY IS
CONDITIONED UPON CLIENT’S COMPLIANCE WITH ALL STATED PROCEDURES OF VIRGO
RELEVANT TO SUCH SERVICE.

(d) Client agrees that Virgo is not responsible for any articles left by Client
or any person visiting Client on the Premises. Virgo is not responsible for, nor
insured for office thefts or similar occurrences.

(e) Client agrees that Virgo is not responsible for loss of or damage to any
document or other articles arising out of services provided by the U.S. Postal
Service or any other carrier or private delivery service and further that Virgo
is not responsible for loss or damage arising out of services provided by
telephone service providers or by any licensed common carrier or other third
party that Virgo shall reasonably select to perform service for and on behalf of
Client.

(f) Client agrees that Virgo shall not be liable or responsible to Client or its
invitees for any injury or damage resulting from the acts or omissions of Virgo’
employees; from the acts or omissions or persons occupying office space or using
services from Virgo or their invitees; or other persons occupying any part of or
employed by the Building, or their invitees or for any injury or damage
resulting to Client or its property from or for any failure of utilities
provided, such as water, gas or electricity, or for any injury or damage to
persons or property caused by any person.

6. Extension of Term.

(a) Subject to the provisions of Section 7 hereof, at the Termination Date (as
defined in Annex I hereto), the Term and the License shall be automatically
extended successively for the same period of time as the Term, subject to the
same terms and conditions as contained in this Agreement, with such successive
period constituting a new Term and the end of such successive Term constituting
a new Termination Date hereunder, unless either party gives notice to the other
in writing of its intention to terminate at the lesser of (i) at least sixty
(60) days prior to the Termination Date (90 days if the Designated Space
comprises three or more offices) or (ii) at least half the number of days in the
Term.

(b) Upon termination of this Agreement, at the Termination Date or otherwise, or
upon any revocation of the License, the Client shall cease all use of the
Designated Space, the Premises, the Basic Services, the Supplemental Services
and all other services immediately. For each and every month or portion thereof
that Client continues use of the Designated Space after the termination of this
Agreement without the express written consent of Virgo, Client shall pay Virgo
an amount equal to double the current Basic Service Fee.

 

3



--------------------------------------------------------------------------------

7. Licensing Fees, Payments and Escalations.

(a) Client agrees to pay to Virgo the Basic Service Fee as indicated on Annex I
hereto plus applicable sales or use taxes, without any deduction, offset, notice
or demand. Charges for any Supplemental Services provided to Client by Virgo
shall be due and payable with the Basic Service Fee immediately following the
provision of an invoice for such Supplemental Services.

(b) Upon completion of the initial term and thereafter on each and every
subsequent renewal date, Virgo may in it’s sole discretion, increase the Basic
Service Fee by an amount not to exceed six percent (6%) of the Basic Service Fee
in effect immediately prior to such date. Virgo may specify a different
adjustment to the Basic Service Fee by providing notice thereof at least sixty
(60) days prior to the Termination Date.

(c) All sums payable hereunder shall be payable at the office of Virgo or at
such other location or to any agent designated in writing by Virgo. In addition
to any other sums due, Client shall assume a late charge equal to five percent
(5%) of all amounts that have not been paid to Virgo within five (5) days of
their respective due dates. If such amounts are not paid within 30 days of their
respective due date, such amounts shall be subject to a 2% per month interest
charge, or the highest interest rate permitted by law, whichever shall be
greater. The parties agree that such late charges are fair and reasonable
compensation for costs incurred by Virgo where there is default in any payment
due under this Agreement.

(d) The Service Deposit (as defined on Annex I hereto) need not be kept separate
and apart from other funds of Virgo. No interest shall be paid thereon, and
these funds may be used by Virgo as part of its working capital including, but
not limited to, the provisions of Basic Services and Supplemental Services.

(e) Clients shall not use the Service Deposit as payment for the Basic Service
Fee or any other amount that is payable hereunder for the last payment period of
the Term. If Client shall, at the end of the Term, have fully and faithfully
complied with all of the terms and provisions of this Agreement, paid all sums
due to Virgo, surrendered the Designated Space in appropriate condition and
surrendered all keys, access cards and building passes, the Service Deposit or
any balance thereof, shall be returned to Client within thirty (30) days after
written demand therefor is made by Client.

(f) Virgo may file a statement with local authorities, which specifies the Basic
Service, Supplemental Service or other service charges, which constitute rent
for the purpose of determining the basis for any applicable Occupancy Tax for
each fiscal year. Client shall provide its Federal I.D. number to Virgo for
purposes of filing such statement and Client shall bear all responsibility for
filing any required tax return(s) in connection with such tax.

(g) All payments received from Client hereunder shall be applied against the
most recently issued invoice.

8. Property Damages and Insurance.

(a) Client will not damage or deface the furnishings, walls, floors or ceilings,
nor make holes for the hanging of pictures or make or suffer to be made any
waste, obstruction or unlawful, improper or offensive use of the Premises,
Designated Space or the common area facilities. Client will not cause damage to
any part of the Building or the property of Virgo or disturb the quiet enjoyment
of any other licensee or occupant of the Building. At the termination of this
Agreement, the Designated Space shall be in as good condition as when Client
commenced the use thereof, normal wear and tear expected. Client accepts the
Designated Space as being free from defects and in good, clean and sanitary
order, condition and repair. Client agrees to pay for repairing the Designated
Space. Virgo will have the right, at any time and from time to time, to enter
the Designated Space to inspect the same, to make such repairs and alterations
as Virgo reasonably deems necessary, and the cost of any repair resulting from
the act or omission of Client shall be reimbursed to Virgo by Client upon
demand. Virgo shall have the right to show the Designated Space to prospective
Clients, provided Virgo will use reasonable efforts not to disrupt Client’s
business.

(b) Virgo and the Virgo Persons shall not, to the extent permitted by law,
except upon the affirmative showing of Virgo’ gross negligence or willful
misconduct, be liable for, and Client waives all right of recovery against such
entities and individuals for any damage or claims with respect to, any injury to
person or damage to, or loss or destruction of any property of Client, its
employees, authorized persons and invitees due to any act, omission or
occurrence in or about the Premises or the Building. Without limitation of any
other provision hereof, Client hereby agrees to indemnify, defend and hold
harmless Virgo and the Virgo Persons from and against any liability to third
parties arising out of Client’s use and occupancy of the Designated Space or any
negligent act or omission of Client or Client’s officers, directors, employees,
shareholders, partners, agents, representatives, contractors, customers or
invitees. Subject to the foregoing, Client assumes all risk of loss with respect
to all personal property of Client, its agents, employees, contractors, and
invitee, within or about the Premises or the Building. Client acknowledges that
it is the Client’s responsibility to maintain insurance to cover the risks set
forth in this paragraph.

 

4



--------------------------------------------------------------------------------

(c) Client hereby waives any and all rights of recovery against Virgo or the
Virgo Persons for loss of or damages to its property or the property of others
under its control, to the extent such loss or damage is covered by any insurance
policy.

(d) If the Premises is made unusable, in whole or in part, by fire or other
casualty not due to negligence of Client, Virgo may, at its option, terminate
the Agreement upon notice to Client, effective upon such casualty, or may elect
to repair, restore or rehabilitate, or cause to be repaired, restored or
rehabilitated, the Premises without expense to Client, within ninety (90) days
or within such longer period of time as may be required because of events beyond
Virgo’ control. The Basic Service Fee shall be abated on a per diem basis for
the portions of the Designated Space that are unusable during any such time.

(e) Virgo may, at Client’s expense, offer to arrange for appropriate liability
insurance for Client with a pre-approved insurance carrier. Client may elect to
arrange for insurance from another carrier. In either case, Client agrees to
provide Virgo with a certificate of insurance naming Virgo as an additional
insured evidencing General/Public Liability coverage with liability limits of
not less than $1,000,000 per occurrence for Bodily Injury and/or Property Damage
Liability and $50,000 per occurrence for Fire/Legal Liability. Said insurance
coverage shall remain in force during the term of this Agreement and renewals
thereof. Client agrees to waive subrogation against the landlord of the Building
and other tenants of the Building.

9. Default and Remedies.

(a) Client shall be deemed to be in default under this Agreement: (i) if Client
defaults in the due and punctual payment of the Basic Service Fee, the charges
for Supplemental Services or other sums due hereunder; or (ii) if Client
defaults in the prompt and full performance of any other provision of this
Agreement and any such performance default continues in excess of five
(5) business days after written notice by Virgo; or (iii) if Client shall become
insolvent and/or voluntarily or involuntarily seek protection of the Bankruptcy
Act.

(b) Should Client be in default hereunder, Virgo will have the option to pursue
any one or more of the following remedies without any additional notice or
demand whatsoever and without limitation to Virgo in the exercise of any remedy
allowable as a matter of law or equity:

(1) Virgo may, if Virgo so elects, without any additional notice of such
election or demand to Client, forthwith terminate this Agreement and the
License, and may enter into the Designated Space and take and hold possession of
the contents thereof, without releasing Client, in whole or in part, from the
Client’s obligations hereunder. In the event of such termination, Virgo may, at
its option, declare the entire amount of the Basic Service Fee, which would
become due and payable during the remainder of the Term, to be due and payable
immediately, in which event, Client agrees to pay the same at once. Virgo may,
at its option, also use, apply or retain in whole or in part the Service Deposit
for payment of any sums due hereunder or for the payment of any other sum that
Virgo may spend by reason of such default.

(2) Virgo shall have the option, in its sole and absolute discretion, to
terminate the provision of any and all services being provided to Client
hereunder including, without limitation, telephone service and electricity
service, to hold Client’s work including original papers and to refuse Client
access to the Premises or to eject Client from the Premises, all without being
deemed to have committed any manner of trespass.

(3) Virgo may pursue any other remedy now or hereafter available to Virgo.
Virgo’ exercise of any right or remedy shall not prevent it from exercising any
other right or remedy allowable as a matter of law or equity.

(c) Client agrees to pay all costs and expenses, including reasonable attorneys’
fee, expended or incurred by Virgo in connection with the enforcement of this
Agreement, the collection of any sums due hereunder, any action for declaratory
relief in any way related to this Agreement, or the protection or preservation
of any rights of Virgo hereunder.

(d) Virgo shall in no way be liable to compensate Client for any damages which
Client may suffer by reason of Virgo’ enforcement of any of Virgo’ rights
hereunder or any other action taken by Virgo pursuant hereto. Virgo shall retain
no responsibility for any of Client’s personal property, including records and
files located in the Designated Space, in the event Virgo exercises its rights
against Client pursuant hereto.

(e) Client hereby grants Virgo a security interest in all of Client’s personal
property located in the Premises as security for the payment of any sums due
hereunder.

 

5



--------------------------------------------------------------------------------

10. Non-Solicitation. Client agrees that during the term of this Agreement and
within one (1) year of the termination of this Agreement, neither Client nor any
of its principals, employees or affiliates will hire directly or as an
independent contractor any person who is at that time, or was during the term of
this Agreement, an employee at Virgo. In the event of a breach of any obligation
of Client contained in this paragraph, Client shall be liable to Virgo for, and
shall pay to Virgo, on demand, liquidated damages in the sum of $10,000.00 for
each employee with respect to whom such breach shall occur, it being mutually
agreed that the actual damages that would be sustained by Virgo as the result of
any such breach would be, from the nature of the case, extremely difficult to
fix and that the aforesaid liquidated damaged amount is fair and reasonable.

11. Miscellaneous.

11.1. Entire Agreement. This Agreement (including Annex I, the Schedules and any
revisions hereto) contains the entire agreement among the parties with respect
to the matters set forth herein and supersedes all prior contracts and other
agreements, written or orals, with respect thereto.

11.2. Waivers and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the parties hereto or, in
the case of a waiver, by the party waiving compliance. No delay on the part of
any party in exercising any right, power of privilege hereunder shall operate as
a waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder, preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder. The rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies, which any party may otherwise have at law or in equity. No receipt of
money by Virgo shall be deemed to waive any preceding breach by Client of any
term, covenant or condition of this Agreement, other than, if so indicated by
Virgo, the failure of Client to pay for the particular charge so accepted.

11.3. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with and subject to, the laws of the State in which it
was executed applicable to agreements made and to be performed entirely within
such State.

11.4. Binding Effect; Benefit. This Agreement shall insure to the benefit of and
be binding upon the parties hereto and their respective successors and permitted
assignees. Nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties hereto and the Virgo persons, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

11.5. No Assignment. This Agreement or any interest under it is not assignable
by Client and Client shall not sublet all or any portion of the Designated Space
nor permit the use by persons other than the Client of all or any part of the
Designated Space without the prior written permit of Virgo. Virgo may assign
this Agreement and/or any fees hereunder and Client agrees to attorn to any such
assignee.

11.6. Variations in Pronouns. All pronouns and any variations thereof refer to
the masculine, feminine or neuter, singular or plural, as the identity of the
person or persons may require.

11.7. Counterpart. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one (1) and the same instrument.

11.8. Annexes and Schedules. The Annexes, Schedules and any revisions to this
Agreement are a part of this Agreement as if set forth in full herein.

11.9. Headings. The headings in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.

11.10. Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction or
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.

11.11. Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally or telecopied,
or sent by certified, registered, or express mail, postage prepaid, to the
parties at the following address (or the successor address of Virgo), and shall
be deemed given when so delivered personally or telecopied, or if mailed, three
(3) days after the date of mailing:

 

Virgo Chanin Business Centers, LLC

   Telephone Number: (212) 551-1000

380 Lexington Avenue, 17th Floor

   Facsimile Number: (212) 551-1001

New York, NY 10168

  

Attention: As to Virgo: General Manager

  

                 As to a Client: Such Client

  

 

6



--------------------------------------------------------------------------------

11.12. Joint and Several Liability. All parties signing this Agreement, as a
partnership or co-signing individuals shall be jointly and severally liable for
all obligations of Client.

11.13. Brokers. Client represents and warrants to Virgo that there are no
agents, brokers, finders or other parties with whom Client has dealt who are or
may be entitled to any commission or fee with respect to this Agreement, other
than the Broker set forth on Annex I hereto (which commission or fee shall be
the sole responsibility of the Virgo or the Client as per the agreement with
such Broker).

11.14. License Granted. THIS AGREEMENT IS NOT INTENDED TO CREATE A LEASE OR ANY
OTHER INTEREST IN REAL PROPERTY IN FAVOR OF THE CLIENT, BUT MERELY CREATES A
REVOCABLE LICENSE IN ACCORDANCE WITH THE TERMS HEREOF. This Agreement grants
Client the License to use the Virgo Business Center and the Designated Space for
the specific purposes herein set forth without diminution of the legal
possession or control thereof by Virgo and shall be revocable at the option of
Virgo upon the destruction of the Premises or the breach by Client of any term
or condition herein set forth.

11.15. Postal Regulations. Client acknowledges that Virgo will comply with U.S.
Postal Service regulations regarding Client mail and, upon termination of this
Agreement, it will be Client’s responsibility to notify all parties of
termination of the use of the address of Virgo and assigned telephone and
facsimile numbers.

11.16. Arbitration. Any disputes arising under this Agreement or any breach of
this Agreement shall be determined by arbitration in the City and State in which
it was executed, in accordance with the rules of the American Arbitration
Association (“Association”) then in effect, by a single arbitrator selected by
mutual agreement of the parties or, if the parties are unable to agree on an
arbitrator, by the Association; provided that this Section shall not restrict
the right of either party to institute a legal proceeding to enable such party
to obtain temporary injunctive relief during the pendency of any such
arbitration. A determination of the dispute by the arbitrator shall be final and
binding on the parties to the extent permitted by law. The cost of the
arbitration, other than attorneys or other consulting fees, shall be borne
equally by the parties.

11.17. Legal Counsel. The parties acknowledge and agree (i) that this Agreement
has been fully negotiated by and between the parties in good faith and is the
result of the joint efforts of both parties, (ii) that both parties have been
provided with the opportunity to consult with legal counsel regarding its terms,
conditions and provisions, and (iii) that regardless of whether or not either
party has elected to consult with legal counsel, it is the intent of the parties
that in no event shall the terms, conditions or provisions of this Agreement be
construed against the party which has drafted this Agreement.

11.18. Time of Essence. Time is of the essence as to the performance of all
covenants, terms and provisions of this Agreement by Client.

11.19. Further Actions. Each of the parties agrees that it shall hereafter
execute and deliver such further instruments and do such further acts and things
as may be required or useful to carry out the intent and purpose of this
Agreement and as are not inconsistent with the terms hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

VIRGO CHANIN BUSINESS CENTERS, LLC By:   /s/ Pasha Erkin   Name: Pasha Erkin

 

CLIENT: Lionbridge By:   /s/ Donald Muir   Name: Don Muir CFO

 

7



--------------------------------------------------------------------------------

SCHEDULE “A”

Basic Services

 

•  

Individually Furnished Executive Offices (24-hour access)

 

•  

Personalized Telephone Answering

 

•  

Furnished and Staffed Reception Area

 

•  

Access to Professionally Trained Administrative Staff

 

•  

3 Hours of Conference Room Time Per Client (per month)

 

•  

Telephone and Building Directory Listing

 

•  

Mail and Package Receipt

 

•  

Utilities and Janitorial Service

 

•  

Use of Common Areas

Note: Certain services are subject to Sales Tax.

 

8



--------------------------------------------------------------------------------

SCHEDULE “B”

Supplemental Services

 

•  

Word Processing Services

 

•  

Secretarial and Administrative Services

 

•  

Photocopy and Facsimile Services

 

•  

Storage and Filing Facilities (limited)

 

•  

Printing and Binding Services

 

•  

Outgoing Mail, Express Delivery Services and Messenger Service

 

•  

Additional Office Furniture

 

•  

Equipment Rental

 

•  

Office Supplies

 

•  

General Purchasing and Concierge Services

 

•  

Catering & Beverage Services

 

•  

High-Speed Internet Access / E-mail Services

 

•  

Telephone Equipment, Numbers and Voice Mail

 

•  

Local & Long Distance Telephone Services

 

•  

Call Screening and Patching

 

•  

Conference Room Usage (in addition to Basic Service allotment)

 

•  

Transportation and Travel Arrangements

 

•  

Cable Television Service

 

•  

Computer and Other Consulting Services

Virgo may require additional service deposits before providing any of these
services.

Note: Certain services are subject to Sales Tax.

 

9



--------------------------------------------------------------------------------

SCHEDULE “C”

Schedule of Fees and Adjustments

 

Setup Fees:

        

   Standard Setup

   $200    per office   

   Telephone Equipment

   $50    per telephone

   Fax / Modem Lines

   $50    per line   

   Internet Access

   $100    per user   

   Cable TV Activation

   TBD    per connection

   Internal Office Move

   $200    per office   

   Furniture - Additional

   $25    per event   

Recurring Supplemental Services:

        

* Telephone Equipment

   $100    per handset

* Fax / Modem Lines

   $50    per line   

* Internet Access

   $100    per user   

* Dedicated IP Addresses

   $100    per month   

   Pantry Service

   $15    per person   

   Filing Facilities (limited)

   $10    per drawer   

   Storage Closets (limited)

   $75    per month   

* Additional Furniture Rental

   TBD    per item   

   Cable TV Service

   TBD    per connection

Conference Rooms:

        

   Large

   $40    per hour    ****

   Medium

   $40    per hour    ****

   Small

   $40    per hour    ****

   Walk-In

   $50    per hour    ****

Office Equipment Rates:

        

* Photocopies

   12    cents per copy

* Color Photocopies

   $1    per page   

* Faxes - Inbound & Outbound

   $1    per page    **

* Scanning Services

   $1    per page   

* LCD Projector

   $40    per hour / $200 per day

 

10



--------------------------------------------------------------------------------

Administrative Services:

        

   Call Screening

   $100    per month   

   Call Patching

   $150    per month    **

   Word Processing

   $40    per hour   

   Clerical

   $40    per hour   

   Moves, Adds & Changes

   $15    per event   

   Computer Consulting

   $150    per hour   

   Detailed Billing Reports

   $10    per report   

Maintenance Services:

        

   Office Maintenance

   $40    per hour   

   Lock Change Fee

   $100    per lock   

   Key Duplication Fee

   $10    per key   

Resale Services:

        

   Messenger Services

   Cost + 20%   

   Postage

   Cost + 20%   

   Overnight Delivery

   Cost + 20%   

   Concierge Services

   Cost + 20%   

* Catering Services

   Cost + 20%   

* Printing Services

   Cost + 20%   

   Transportation Services

   Cost + 20%   

* Office Supplies

   See Price List   

Miscellaneous Fees:

        

   Bad Check Fee

   $35    per check   

   Wire Transfer Fee

   $35    per transfer   

   Insurance Processing Fee

   $75    per policy   

Virtual Client Services:

        

   Enhanced Virtual Plan

   $300    per month   

   Phone & Mail Plan

   $250    per month   

   Telephone - Only Plan

   $150    per month   

   Mail - Only Plan

   $100    per month   

   Call & Fax Forwarding

   $50    per month    **

   Mail & Package Forwarding

   $50    per month    ***

 

* subject to sales tax

** plus applicable air-time charges

*** plus applicable freight or courier charges

**** after monthly allowance

 

11



--------------------------------------------------------------------------------

SCHEDULE “D”

Rules and Regulations

1. Client’s employees and guests will conduct themselves in a businesslike
manner; proper business attire will be worn at all times; the noise level will
be kept to a level so as not to interfere with or annoy other Clients and Client
will abide by Virgo’ directives regarding security, keys, parking and other such
matters common to all occupants.

2. Client agrees to use chair mats and desk pads in the Designated Space and any
damages from failure to use the same will be the responsibility of Client.

3. Client will not prop open any corridor doors, exit doors or doors connecting
corridors during or after business hours.

4. Client can only use public areas with the consent of Virgo and those areas
must be kept neat and attractive at all times.

5. All corridors, halls, elevators and stairways shall not be obstructed by
Client or used for any purposes other than egress or ingress.

6. No advertisement or identifying signs, other than provided by Virgo, or other
notices shall be inscribed, painted, or affixed on any part of the corridors,
doors or public areas.

7. Client shall not, without Virgo’ prior written consent, store or operate in
the Designated Space or the Premises any computer (except a personal computer)
or any other large business machine, reproduction equipment, heating equipment,
stove, radio, stereo equipment or other mechanical amplification equipment,
vending or coin-operated machine, refrigerator or coffee equipment, or conduct a
mechanical business therein, do any cooking therein, or use or allow to be used
in the Building, oil burning fluids, gasoline, kerosene for heating, warming or
lighting. No article deemed hazardous on account of a fire or any explosives
shall be brought into the Premises. No offensive gases, odors or liquids will be
permitted. No action that may increase Virgo’ insurance premiums for the
Premises shall be permitted.

8. The electrical current shall be used for ordinary lighting purposes only,
unless written permission to do otherwise shall have first been obtained from
Virgo at an agreed cost to Client.

9. If Client requires any special installation or wiring for electrical use,
telephone equipment or otherwise, such wiring shall be done at Client’s expense
by the personnel designated by Virgo.

10. Client may not conduct business in the hallways, reception area or any other
area except in its Designated Space, without the prior written consent of Virgo.

11. Client will bring no animals into the Building.

 

12



--------------------------------------------------------------------------------

12. Client shall not remove furniture, fixtures or decorative material from the
Designated Space without the written consent of Virgo and such removal shall be
under the supervision and regulation of Virgo.

13. Client will not use the Premises for manufacturing or storage of merchandise
except as such storage may be incidental to general office purposes.

14. Client will not occupy or permit any portion of the Premises to be occupied
or used for the manufacture, sale, gift or use of liquor, narcotics or tobacco
in any form.

15. Client will not use the Designated Space for lodging or sleeping or for any
immoral or illegal purposes.

16. No additional locks or bolts of any kind shall be placed upon any of the
door or windows of the Designated Space or the Premises by Client nor shall any
changes be made on existing locks or mechanisms thereof.

17. Client shall, before leaving the Designated Space unattended for an extended
period of time, closely and securely lock all doors and shut off all lights and
other electrical apparatus. Any damages resulting from failure to do so will be
paid by Client.

18. Canvassing, soliciting or peddling in the Building are prohibited and Client
shall not solicit other Clients for any business or other purposes without the
prior written approval of Virgo.

19. All property belonging to Client or any employee, agent or invitee of Client
shall be at risk of such person and Virgo shall not be liable for any damages
thereto or for theft or misappropriation thereof.

20. Smoking shall be prohibited in all public areas, including conference rooms.
No smoking shall be permitted at any time in any area of the Premises (including
open offices and workstations).

21. Virgo and its agents shall have the right to enter the Designated Space at
all reasonable hours for the purpose of making any repairs, alterations or
additions which may be deemed necessary for the preservation, safety or
improvement of the Premises without in any way being deemed to have committed an
eviction of the Client therein.

22. Virgo reserves the right to make such other reasonable rules and
regulations, as in its judgment may from time to time be needed for the safety,
care and cleanliness of the Premises and the comfort and welfare of its Clients.

Virgo shall have no responsibility to Client for the violation or
non-performance by any other Virgo Clients of any Rules and Regulations but
shall use reasonable efforts to uniformly enforce all Rules and Regulations.

 

13



--------------------------------------------------------------------------------

SCHEDULE “E”

Terms of Internet Service

In order to receive Internet access through the Virgo network, all customers
must agree to the following Terms and Conditions:

 

  1. The customer agrees to remain entirely liable for all activities conducted
through the customer’s Internet connection.

 

  2. The customer agrees to not attempt to gain unauthorized access to or tamper
with any part of Virgo’ network or accounts on Virgo’ network, as well as other
networks or accounts on other networks.

 

  3. The customer agrees that all connections are to be used for network access
only, and not for the deployment of services, including but not limited to web
servers, e-mail servers, and FTP servers.

 

  4. The customer agrees to not use Virgo’ network for the purpose of harassing
or threatening other people.

 

  5. The customer agrees to not consume excessive network resources for extended
periods of time, including but not limited to the use of streaming audio/video
software.

 

  6. The customer agrees to not use Virgo’ network to distribute unsolicited
bulk electronic mail (UBE) or inappropriate commercial postings (spam) to Usenet
newsgroups. UBE or spam directing recipients to a site served by Virgo’ network
is prohibited.

 

  7. The customer agrees that Virgo reserves the right to prevent other Internet
users from accessing its network, either in part or in whole, for any reason.

 

  8. The customer is responsible for providing and maintaining the necessary
cabling, hardware and software used for this service in the customer’s office
space. All programming and configuration required to connect the customer’s
computers to the network are the customer’s responsibility. IP addressing
information will be furnished in writing at the time the addresses are
provisioned. Configuration and maintenance services are available through Virgo’
Information Services staff at an hourly rate.

 

  9. These Terms and Conditions may not be sold, transferred, or assigned
without the prior written consent of Virgo.

 

  10. Virgo exercises no control whatsoever over the content of the information
passing through its network. Virgo makes no warranties of any kind, whether
expressed or implied, for the service it is providing.

 

14



--------------------------------------------------------------------------------

  11. Virgo will not be responsible for any damage the customer suffers from use
of Virgo’ network. This includes, but is not limited to, loss of data resulting
from delays or service interruptions caused by Virgo’ own negligence, Virgo’
vendors, other third parties, or the customer’s errors or omissions. Use of any
information obtained via Virgo’ network is at the customer’s own risk. Virgo
specifically denies any responsibility for the accuracy or quality of
information obtained through its network.

 

  12. Although it is not Virgo’ current policy to do so, Virgo reserves the
right to disclose to other companies information about its subscribers. Virgo
reserves the right to cooperate with law enforcement to the extent permissible
by law.

 

  13. Virgo’ network may only be used for lawful purposes and in accordance with
these Terms and Conditions. Transmission of any material in violation of any
local, state, federal or international regulation(s) is prohibited. This
includes, but is not limited to, copyrighted material, material legally judged
to be threatening or obscene, or material protected by trade secret. The
customer agrees to indemnify and hold harmless Virgo from any claims resulting
from the customer’s use of the service, which damages the customer or another
party.

 

  14. The use of Virgo’ network to transmit certain kinds of information may
violate export control laws and regulations of the United States, whether that
information is received abroad or by foreign nationals within the United States.
Since Virgo exercises no control whatsoever over the content of information
passing through its network, the entire burden of complying with such laws and
regulations rests with the customer. The customer agrees to comply with such
laws and regulations and to indemnify and hold Virgo harmless from any damages
it may suffer resulting from any violation of the export control laws of the
United States.

 

  15. If any provision of these Terms and Conditions are held by a court of
competent jurisdiction to be contrary to law, the remaining provisions of these
Terms and Conditions will remain in full force and effect.

 

  16. These Terms and Conditions supersede all previous representations,
understandings, or agreements and shall prevail notwithstanding any variance
with terms and conditions of any order submitted. Use of Virgo’ network
constitutes acceptance of these Terms and Conditions. Virgo may modify these
Terms and Conditions at any time. Continued use of Virgo’ network following such
modifications constitutes acceptance of these Terms and Conditions, as modified.

 

  17. These Terms and Conditions shall be deemed to have been made in the state
in which this Agreement was signed, and shall be construed in accordance with
the laws of that state. All actions or proceedings relating, directly or
indirectly, to these Terms and Conditions shall be litigated only in courts
located within that state.

 

15